DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 26 OCTOBER 2022 is considered.  Claim 1 has been amended to further define the invention.  Claims 5 and 6 are amended to correct grammatical issues.  Claims 27-29 are newly added.  Claims 21-26 are canceled.  Claims 7-20 remain withdrawn from consideration. 
Current pending claims are Claims 1-6 and 27-29 and are considered on the merits below.
Response to Amendment
Applicant’s arguments, see REMARKS, filed 26 OCTOBER 2022, with respect to the objection to the specification and the objection to the claim have been fully considered and are persuasive.  The objection to the specification and the objection to the claim has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not solely rely previously cited prior art under 102.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over MILLIGAN, US Patents 6,555,480 B2, submitted on the Information Disclosure Statement on 30 AUGUST 2021, US Patents Cite No. 2, and further in view of CHEN, US Publication No. 2003/0202049 A1. 
Applicant’s invention is drawn towards a device, a microfluidic ejection chip. 
Regarding Claim 1, the MILLIGAN reference discloses a microfluidic ejection chip, Figure 2A, 2B, substrate 102, Column 2 line 10-60,  comprising : a silicon substrate, Column 8 line 66-67, substrate 102 is  monocrystalline silicon wafer, having a fluid passageway, Figure 2A, 2B, slot 126, Column 2 line 10-60, the fluid passageway being defined by a silicon sidewall, Figure 2A, 2B, trench (or side) walls 128, Column 2 line 10-60, of the silicon substrate that is covered by a permanent passivation layer, Figure 5E, coating 142, Column 4 line 9- Column 5 line 9,  to protect the silicon sidewall from exposure to an acidic fluid, wherein the permanent passivation layer is retained on the silicon sidewall at a conclusion of etching of the silicon substrate to form the fluid passageway, Figure 5E, coating 142 is present in the slot 126 after the etching process, Column 4 line 9- Column 5 line 9.
Examiner’s Note: The claim language “wherein the permanent passivation layer is retained on the silicon sidewall at a conclusion of etching of the silicon substrate to form the fluid passageway” is directed towards product by process language.  Patentability is based on the product itself and does not depend on the its method of production.  The product, a microfluidic ejection chip, is a product covered by the claim and is not expressly limited by the process step of “wherein the permanent passivation layer is retained on the silicon sidewall at a conclusion of etching of the silicon substrate to form the fluid passageway”.  The claim language is given a relative amount of patentable weight.  
The MILLIGAN reference discloses the claimed invention, but is silent in regards to an operational layer including a plurality of fluid ejection elements deposited on a top surface of the silicon substrate. 
The CHEN reference discloses microfluidic ejection chip, Figure 2, assembly 12, [0028], comprising; a silicon substrate having a fluid passageway, Figure 2, [0028-0031], silicon substrate 40 with opening 36/channel 33, the fluid passageway being defined by a silicon sidewall of the silicon substrate, Figure 2, [0029-0030]; and an operational layer, Figure 2, thin-film structure 32 also includes a conductive layer, [0029-0031], including a plurality of fluid ejection elements deposited on a top surface of the silicon substrate, Figure 2, firing resistor 38, [0030].
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention of MILLIGAN with the an operational layer including a plurality of fluid ejection elements deposited on a top surface of the silicon substrate as taught by CHEN, Figure 2, [0028-0031], to control the ejection of droplets of fluid and move the droplets towards a desired medium, CHEN [0030].  
Additional Disclosures Included are: Claim 2: wherein the microfluidic ejection chip of claim 1, wherein each of the silicon sidewall and the permanent passivation layer extends continuously around a perimeter of the fluid passageway to protect the silicon sidewall from exposure to the acidic fluid, Figure 5E, Column 6 line 7-22.; Claim 3: wherein the microfluidic ejection chip of claim 1, wherein the permanent passivation layer is a fluorocarbon layer, Column 4 line 18-26.; Claim 4: wherein the microfluidic ejection chip of claim 1, wherein the permanent passivation layer is formed over any exposed portion of the silicon sidewall following each iteration of a deep reactive ion etching of the silicon substrate, Column 4 line 26-30.; Claim 5: wherein the microfluidic ejection chip of claim 1, wherein the permanent passivation layer is a fluorocarbon layer formed over the silicon sidewall using disposition of C4F8 gas, Column 4 line 21-22, carbon-fluorine gas creates (CF2)n.; Claim 6: wherein the microfluidic ejection chip of claim 1, wherein the acidic fluid is a reagent having a content of hydrofluoric acid/nitric acid (HF/HNO3), Ethylenediamine pyrocatechol (EDP), Potassium hydroxide/Isopropyl alcohol (KOH/IPA), or Tetramethylammonium hydroxide (TMAH).  Examiner’s Note: the claim language in Claim 6 is directed towards the acidic fluid to be worked on in the microfluidic chip and is not a structural limitation of the device itself.  Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).; Claim 27: wherein the microfluidic ejection chip of claim 1, wherein the operational layer includes conductive material that electrically connects the plurality of fluid ejection elements to flex circuit external to the microfluidic ejection chip, CHEN Figure 2, thin-film structure 32 also includes a conductive layer, [0029-0031].; Claim 28: wherein the microfluidic ejection chip of claim 1, wherein each of plurality of fluid ejection elements is an electrical heater or a piezoelectric device, CHEN, Figure 2, firing resistor 38, [0029-0031].; and Claim 29: wherein the microfluidic ejection chip of claim 1, wherein each of plurality of fluid ejection elements is a piezoelectric device, CHEN, Figure 2, firing resistor 38, [0029-0031]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM

/CHRISTINE T MUI/Primary Examiner, Art Unit 1797